Case: 21-50462     Document: 00516161672         Page: 1     Date Filed: 01/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 11, 2022
                                  No. 21-50462
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Angelina Leatherwood,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-115-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Angelina Leatherwood has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Leatherwood has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50462      Document: 00516161672          Page: 2    Date Filed: 01/11/2022




                                    No. 21-50462


   counsel’s brief and the relevant portions of the record reflected therein. It is
   dispositive that the Government has declined to waive the untimeliness of
   Leatherwood’s appeal. See United States v. Pesina-Rodriguez, 825 F.3d 787,
   788 (5th Cir. 2016). Thus, we concur with counsel’s assessment that the
   appeal presents no nonfrivolous issues for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                          2